TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JUNE 26, 2014



                                    NO. 03-12-00302-CR


                             Sergio Martinez Ramos, Appellant

                                               v.

                                 The State of Texas, Appellee




        APPEAL FROM 277TH DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                  AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.